Citation Nr: 0840772	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-21 546	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to 
July 2002, with nearly three months of active service prior 
to October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In that rating decision, the RO, in pertinent part, 
denied service connection for bilateral hearing loss.  The 
veteran's disagreement with that decision led to this appeal.  
The Board notes that prior to certification of the appeal to 
the Board, the veteran's representative in a written 
statement withdrew a request for a Board hearing and also 
withdrew multiple issues other than the hearing loss service 
connection claim, leaving service connection for bilateral 
hearing loss as the only issue before the Board.  


FINDING OF FACT

The veteran does not have hearing loss disability in either 
ear.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss, which he contends is due to noise exposure in 
service.  The Board will discuss certain preliminary matters 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.  

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in December 2003, the RO 
explained to the veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things, (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; or, under certain circumstances 
evidence of certain condition subject to service connection 
on a presumptive basis; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO explained that medical evidence or other evidence showing 
he has persistent or recurrent symptoms of disability would 
be reviewed to see if he had a current disability or symptoms 
of disability.  The RO also stated that a relationship 
between current disability and an injury, disease, or event 
in service was usually shown by medical records or medical 
opinions; the RO also explained that the relationship was 
presumed for veterans who have certain chronic diseases that 
become manifest within a specific period of time after 
discharge from service.  

In the December 2003 letter, the RO outlined what evidence VA 
would obtain and what information and evidence the veteran 
should provide.  The RO specifically requested that the 
veteran provide any medical evidence showing treatment for 
his hearing loss since service discharge and requested that 
he complete and return release authorizations if he was 
unable to obtain these records.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

As to the duty to assist, the veteran's service medical 
records are in the claims file, and the veteran has been 
provided a VA audiology examination in conjunction with his 
claim.  As noted in the Introduction, the veteran withdrew 
his request for a Board hearing.  The veteran has not 
indicated that he has or knows of additional evidence 
pertaining to his claim.  

Based on the foregoing, the Board finds that VA has fulfilled 
its duties to notify and to assist the veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard, 4 Vet. App. 384, 
392-94 (1993).  

Background and analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence or aggravation of organic 
disease of the nervous system (to include sensorineural 
hearing loss) may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Relative to claims for service connection for hearing loss, 
for purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 db or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.  The regulation defines hearing loss 
disability for VA compensation purposes.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  

In this case, extensive service medical records show 
variations in pure tone thresholds in both ears during 
service, but at no time during service was the pure tone 
threshold in either ear higher than 20 db at any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz.  At a VA 
audiology examination in March 2004, the veteran complained 
of hearing loss and said his greatest difficulty was 
understanding people at times on his left side.  He gave a 
history of having flown in jet aircraft in service for 14 
years, and having been near 5-inch guns, along with 3 years 
flying C-130 aircraft.  On examination, pure tone thresholds 
in the right ear were 0, 10, 10, 10, and 15 db at 500, 1000, 
2000, 3000, and 4000 Hz, respectively.  In the left, ear pure 
tone thresholds were 0. 10. 10. 15, and 25 db at the same 
respective frequencies.  The Maryland CNC word list speech 
recognition score was 100 percent in each ear.  The 
assessment was normal hearing acuity, right ear, and mild 
6000 Hz sensorineural hearing loss notch, left ear.  

The only argument the veteran has presented is that a hearing 
loss was noted at different times in examinations during his 
service in the Air Force.  The veteran's DD Form 214 shows 
that he was a navigator, and he states he feels his 
occupation in service helped his disability be what it is 
today.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The March 2004 VA audiology examination findings do not 
reflect hearing loss disability in either ear for VA purposes 
under any of the alternate criteria outlined above.  
Accordingly, the veteran has not satisfied the threshold 
criterion of current disability with respect to his claim 
seeking service connection for bilateral hearing loss, and 
that claim must be denied.  

The Board recognizes the veteran's assertions that he has 
bilateral hearing loss.  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis of hearing loss 
disability, which may be demonstrated by audiological 
testing.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  Thus, his own contentions do 
not constitute competent medical evidence of bilateral 
hearing loss disability for VA purposes.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131.  Review of the records shows no competent proof of 
present hearing loss disability for VA purposes.  As stated 
above, in the absence of proof of present disability there 
can be no valid claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  Accordingly, service connection for the 
bilateral hearing loss must be denied.  

ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


